 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorney for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00115-LJO-SKO

12                                  Plaintiff,            STIPULATION AND ORDER FOR PROTECTIVE
                                                          ORDER
13                          v.

14   JUSTIN L. ANDERSON,

15                                  Defendant.

16
                                                  STIPULATION
17
            WHEREAS, the discovery in this case is voluminous and contains personal information
18
     including but not limited to personal identification numbers, dates of birth, financial account numbers,
19
     telephone numbers, residential addresses, and information regarding confidential informants (“Protected
20
     Information”); and
21
            WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
22
     unauthorized disclosure or dissemination of Protected Information to anyone not a party to the court
23
     proceedings in this matter;
24
            The parties agree that entry of a stipulated protective order is appropriate.
25
            THEREFORE, defendant, JUSTIN L. ANDERSON, by and through counsel of record (“Defense
26
     Counsel”), and plaintiff, the United States of America, by and through its counsel of record, hereby
27
     agree and stipulate as follows:
28

      STIPULATION AND [PROPOSED]                          1
      ORDER
30
 1          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority.

 3          2.      This Order pertains to all discovery to be produced to Defense Counsel as part of the

 4 discovery in this case (hereafter, collectively known as the “discovery”) and applies, going forward,

 5 from the date the Order is entered.

 6          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 7 documents that contain Protected Information with anyone other than Defense Counsel and designated

 8 defense investigators and support staff. Defense Counsel may permit the defendant to view un-redacted

 9 documents in the presence of Defense Counsel, defense investigators, or defense support staff. The

10 parties agree that Defense Counsel, defense investigators, and support staff shall not allow the defendant

11 to copy Protected Information contained in the discovery. The parties agree that Defense Counsel,

12 defense investigators, and support staff may provide the defendant with copies of documents from which

13 Protected Information has been redacted.

14          4.      The discovery and information therein may be used only in connection with the litigation

15 of this case and for no other purpose.

16          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

17 ensure that it is not disclosed to third persons in violation of this agreement.

18          6.      Defense Counsel shall be responsible for advising the defendants, employees, other

19 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

20

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND [PROPOSED]                          2
      ORDER
30
 1 ///

 2 ///

 3          7.     In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

 4 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 5 this Order or the Court modifies this Order regarding such transfer of discovery.

 6          IT IS SO STIPULATED.

 7   Dated: June 14, 2019                                   McGREGOR W. SCOTT
                                                            United States Attorney
 8

 9                                                          /s/ Jeffrey A. Spivak
                                                            JEFFREY A. SPIVAK
10                                                          Assistant United States Attorney

11
     Dated: June 14, 2019
12                                                          /s/ Erin Snider
                                                            ERIN SNIDER
13                                                          Assistant Federal Defender
                                                            Counsel for Defendant Justin Anderson
14                                                          (as approved by email 6/14/2019)

15

16

17

18

19                                                  ORDER

20          IT IS SO FOUND

21

22 IT IS SO ORDERED.

23       Dated:   June 14, 2019                             /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
24

25

26

27

28

      STIPULATION AND [PROPOSED]                        3
      ORDER
30
